Citation Nr: 0933089	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to June 
1995, with over one year of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In that decision the RO declined to reopen previously denied 
claims (in a prior final decision) for service connection for 
bilateral hearing loss and for tinnitus.  The RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  The Veteran appealed the decisions not to 
reopen.

In the decision below, the Board reopens the previously 
denied claims of service connection for bilateral hearing 
loss and for tinnitus.  Then the underlying claims of service 
connection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service 
connection for bilateral hearing loss; and the Veteran did 
not appeal that decision.

2.  Some of the additional evidence received since the June 
1996 rating decision does relate to the unestablished fact of 
an etiological nexus between incidents of service and the 
claimed bilateral hearing loss that is necessary to 
substantiate the claim for service connection; and raises a 
reasonable possibility of substantiating the claim.

3.  In a June 1996 rating decision, the RO denied service 
connection for tinnitus; and the Veteran did not appeal that 
decision.

4.  Some of the additional evidence received since the June 
1996 rating decision does relate to the unestablished fact of 
an etiological nexus between incidents of service and the 
claimed tinnitus that is necessary to substantiate the claim 
for service connection; and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1996 rating decision that denied service 
connection for bilateral hearing loss became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 

2.  The evidence received since the June 1996 rating decision 
is new and material; and the requirements to reopen service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The RO's June 1996 rating decision that denied service 
connection for tinnitus became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

4.  The evidence received since the June 1996 rating decision 
is new and material; and the requirements to reopen service 
connection for tinnitus have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
view of the Board's favorable decision to the extent of 
reopening the claim for service connection, further 
assistance is unnecessary to aid the appellant in 
substantiating the reopening claims on appeal.  

The underlying claims for service connection for bilateral 
hearing loss and for tinnitus shall be remanded to the RO; 
any deficiencies as to notice on the underlying claim shall 
be addressed by the RO at that time.  


II.  Claim to Reopen Based on New and Material Evidence

The Veteran's underlying claims are that he is entitled to 
service connection for bilateral hearing loss and for 
tinnitus.  Prior to the current claims on appeal, the RO 
previously denied service connection for bilateral hearing 
loss and for tinnitus in a June 1996 rating decision.  In 
connection with that decision, the RO notified the Veteran of 
his appellate rights in a July 1996 letter.  

The Veteran did not file a notice of disagreement with the 
June 1996 decision to initiate an appeal on either claim.  
See 38 C.F.R. §§ 20.302 (2008).  Therefore, the June 1996 
rating decision became final as to the issues of entitlement 
to service connection for bilateral hearing loss and for 
tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  Notably, while the rating decision 
listed the issue pertaining to hearing loss only as right ear 
hearing loss, the reasons and bases of the decision make 
clear that the denial included the left ear as well.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

Evidence received subsequent to the June 1996 rating decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the RO's June 1996 rating decision.  

The evidence available at the time of the June 1996 rating 
decision included service personnel records, service 
treatment records as well as records of examinations in 
service, and the report of VA examination in November 1995.  
Transmitted with his July 1995 application claiming service 
connection was a statement in which the Veteran noted hearing 
loss was first noticeable in October 1977.     

The DD Form 214 shows that the Veteran was in the infantry, 
which was his primary specialty for almost 18 years; and that 
among other training and awards that would ordinarily 
indicate exposure to noise, he received the Southwest Asia 
Service Medal with 1 Bronze Service Star; infantry mortar 
platoon officer credits; the Kuwait Liberation Medal; and 
Expert Marksmanship Qualification Badge with Rifle Bar. 

Service treatment records show treatment in October 1977 for 
right ear pain, assessed as possible infection in the middle 
ear, otitis media.  In an undated treatment record, the 
Veteran reported that he had a hearing loss in his right ear 
since a mortar explosion in 1979.  There are a number of in-
service examination reports showing audiology findings that 
do not meet requirements under 38 C.F.R. § 3.385 to be 
considered a disability.  See 38 C.F.R. § 3.385 (2008).  
There are no clinical records in service showing complaints 
or findings of tinnitus.

In the June 1996 rating decision the RO denied service 
connection for both hearing loss and for tinnitus.  That 
decision was based essentially on the RO's determination that 
there were no service treatment records showing treatment for 
or findings of hearing loss or tinnitus in service.  The RO 
also noted that the Veteran told the VA examiner in the 
November 1995 VA audiology examination that he only 
occasionally had tinnitus symptoms.  Implicit in the decision 
is the absence of a current hearing loss; the November 1995 
VA audiology did not contain audiology findings considered to 
be a hearing loss disability under VA regulation.  Id.
 
Based on the foregoing, the evidence that was missing at the 
time of the last final decision on the matter, and necessary 
to reopen the claims, would be any new evidence addressing 
whether there was a current diagnosis (of hearing loss 
disability and/or tinnitus), which was etiologically related 
to service on any basis.  

Of course, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus in this case, 
the most significant evidence missing in June 1996 was 
evidence of a diagnosis of bilateral hearing loss and of 
tinnitus.  But also significant would be any evidence 
relating to nexus as this is a necessary requirement for a 
grant that was also missing at the time of the prior final 
decision in June 1996.   

Thus, neither a current diagnosis nor evidence of a 
relationship to service was present at the time of the last 
final June 1996 decision with respect to either claim.  These 
were both (diagnosis and nexus) unestablished facts necessary 
to substantiate the claims (of service connection for 
bilateral hearing loss and tinnitus).  38 C.F.R. § 3.156 
(2008).  In evaluating evidence received since June 1996, 
such material evidence, if new, that is, not previously 
submitted or redundant of evidence available at the time of 
the last final decision, would meet the criteria to reopen 
the Veteran's claims.   

The evidence received after the June 1996 rating decision 
includes private medical evidence in the form of an August 
2005 statement signed by a doctor of audiology and a clinical 
audiologist.  That statement includes evidence representing 
unestablished facts necessary to substantiate the two claims.  
That statement provides an opinion relating to nexus, which 
is supportive of both claims.  In part, that statement also 
indicates a diagnosis of tinnitus, as the opinion related 
tinnitus to service.

Essentially, these treatment providers opined that drugs 
taken to treat the Veteran's cancer in service were ototoxic 
and may have caused his hearing loss.  They further opined 
that it was as likely as not that the tinnitus resulted from 
exposure to noise in service.  This opinion is supported by 
evidence of the Veteran's primary duties and training in 
service, which are shown to be consistent with significant 
sound exposure.  

Such evidence pertaining to an etiological nexus in relation 
to the claimed hearing loss and tinnitus was not present at 
the time of the June 1996 rating decision.  With respect to 
both claims, this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial, and it raises a reasonable possibility of 
substantiating both claims.     

Thus this evidence is material to the decision on both claims 
because, when considered with previous evidence of record, it 
relates to a previously unestablished fact necessary to 
substantiate the claims-the element of nexus between 
incidents of service, and the claimed hearing loss and 
tinnitus.  In conclusion, review of the record shows that 
since the last final decision in June 1996 the claims file 
has received new and material evidence.  Therefore, the 
appellant's claims of entitlement to service connection for 
both bilateral hearing loss and for tinnitus, are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

On reopening the Veteran's claims for these conditions, as 
explained in the remand below, additional development by the 
RO is necessary before the Board can adjudicate the claim for 
service connection on the merits.  


ORDER

New and material evidence has been received to reopen service 
connection for bilateral hearing loss; to that extent, the 
claim to reopen is granted. 

New and material evidence has been received to reopen service 
connection for tinnitus; to that extent, the claim to reopen 
is granted. 
 
 

REMAND

In light of the Board's decision to reopen claims for service 
connection for bilateral hearing loss and tinnitus, a remand 
of the underlying service connection claims is necessary to 
accord the RO an opportunity to adjudicate the claims on the 
merits.  Also, a preliminary review of the record indicates 
that the claims for service connection requires additional 
development for each prior to adjudication on the merits.  

With respect to the bilateral hearing loss claim, for the 
purpose of applying the laws administered by the VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

On review of the claims file, the Board is unable to find 
that a clear diagnosis of bilateral hearing loss disability 
can be made under VA regulation criteria.  None of the 
clinical evidence addressing the Veteran's hearing contains 
the auditory threshold numerical findings that meet the 
criteria above.  But attached to the August 2005 private 
medical statement, is a graph of audiology findings in July 
2005 showing auditory thresholds in graphical form at the 
relevant frequencies.  
  
The Board is generally precluded from applying the graphic 
results contained in the July 2005 report to the criteria of 
38 C.F.R. § 3.385 in order to determine the severity of any 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
Nevertheless, a visual analysis of the graphic findings 
contained in the report indicates that the pure tone 
thresholds for each ear approximately meet the requirements 
to be considered a disability under 38 C.F.R. § 3.385.  

Therefore, a remand is necessary to request an interpretation 
of that report's findings and a clear determination as to a 
diagnosis of bilateral hearing loss.  On remand, the RO/AMC 
should obtain a medical opinion as to the likely etiology of 
any current bilateral hearing loss and/or tinnitus disorder.  
To obtain this, the RO/AMC should afford the Veteran an 
appropriate examination.    

The RO/AMC should request that the examiner provide opinions 
indicating whether it is at least as likely as not that: any 
bilateral hearing loss disability (as defined under 38 C.F.R. 
§ 3.385) and/or tinnitus disability diagnosed is related to 
service (began during service or was permanently worsened 
during service; or, in the case of hearing loss that is an 
organic disease of the nervous system, become manifested to a 
compensable degree within one year of separation from active 
duty), or a service-connected disability (such as medication 
taken for a service-connected condition).  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the reopened issue of service connection for a 
psychiatric disorder is REMANDED for the following action:

1.  Obtain any pertinent outstanding 
private and VA treatment records by 
appropriate means.

2.  The RO should schedule the veteran for 
a VA audiologic examination (for 
compensation and pension purposes) by a 
state-licensed audiologist, to determine 
the nature and etiology of any hearing 
loss disability and/or tinnitus 
disability.  The RO must make the claims 
file available to the examiner, who should 
review the claims folders in conjunction 
with the examination.  The examiner should 
note such review in the examination 
report.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies, and, for any tinnitus 
and/or hearing loss disability diagnosed 
(See 38 C.F.R. §3.385), should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater 
disability (is at least as likely as not) 
that: 

(i) in the case of an acquired 
hearing loss and/or tinnitus, the 
disability began or was permanently 
worsened during service; or 

(ii) in the case of a hearing loss 
that constitutes an organic disease 
of the nervous system, became 
manifested to a compensable degree 
within one year of separation from 
active duty.  

(iii) any disability is due to or 
aggravated by a service-connected 
disability.
  
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current hearing loss 
and/or tinnitus disability to service.
 
3.  Following any additional development 
deemed appropriate by the AMC/RO, 
adjudicate the claims on appeal for 
service connection for bilateral hearing 
loss and for tinnitus.  If a benefit 
sought is not granted, issue the veteran 
and his representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that failure to cooperate by attending the requested 
VA examination could have a negative impact on the outcome of 
the claims.  See 38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


